DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on July 12, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 09, 2022 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments/amendments filed July 12, 2022 regarding claims 1-16 rejections in view of Kamio have been fully considered and found persuasive. Accordingly, said claims 1-16 rejections in view of Kamio have been withdrawn.

Applicant's arguments/amendments filed July 12, 2022 regarding claims 1-16 rejections in view of Pursifull have been fully considered and found persuasive. However, upon further consideration, new grounds of rejections have been made over Pursifull in view of BAHAMMAM as explained below.

Applicant respectfully asserts that Pursifull do not discloses “…recycling the solvent fraction into the mixer to mix with the fuel stream to form the mixed stream …”.

The Examiner respectfully submits that while Pursifull do not discloses “…recycling the solvent fraction into the mixer to mix with the fuel stream to form the mixed stream …”, the new prior art found by BAHAMMAM teaches the use of a solvent fraction recycling step using the mixer as explained in detail below in 35 USC § 103 claims rejections section.

Disposition of Claims
Claims 1-16 are pending in this application.
Claims 1-16 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over (Pursifull – US 2009/0157277 A1), in view of (BAHAMMAM – CN 110191940 A).

Regarding claim 1, Pursifull (Figs. 1-2) disclose:
A method (Fig. 1 method of operation) comprising:
in a mixer (fuel storage tank 210 which can be configured to store the liquid fuel mixture 110: Fig. 2; [0027]), mixing a fuel stream (fuel mixture 110 can include a mixture of a hydrocarbon fuel including gasoline or diesel and an alcohol fuel including ethanol and/or methanol: Fig. 1 and [0016]) with a solvent (an alcohol fuel including ethanol and/or methanol: [0016]) to form a mixed stream (fuel mixture 170: Fig. 1), the solvent (ethanol) having a higher affinity for a second component (alcohol-rich component: [0015, 0017, 0019, 0021]) of the fuel stream than for a first component (hydrocarbon-rich component: [0015, 0017, 0019, 0021]) of the fuel stream (fuel mixture 110);
in a separator (fuel mixture in a liquid state can be provided to fuel evaporator 230 via a fuel passage 270, whereby evaporation or vaporization of the more volatile fraction of the fuel mixture may be performed, as previously described with reference to 130, by application of heat and/or a vacuum: Fig. 2; [0030]) downstream from the mixer (fuel storage tank 210), separating the mixed stream (fuel mixture 170: Fig. 1) into
(i) a first fuel fraction (less volatile fraction 176: Fig. 1) including the first component (hydrocarbon-rich component) of the fuel stream and
(ii) a mixed fraction (more volatile fraction 172: Fig. 1) including the second component (alcohol-rich component) of the fuel stream based on a difference in volatility ([0018-0019]: “Separation of the fuel mixture initially received via 170 may include heating the fuel mixture to separate the higher volatility fraction including at least alcohol and/or hydrocarbon component having a lower boiling temperature (e.g. higher vapor pressure) and/or higher evaporation rate from the lower volatility fraction including hydrocarbons having a higher boiling temperature (e.g. lower vapor pressure) and/or lower evaporation rate”) of the first fuel fraction (176) and the mixed fraction (172);
separating the mixed fraction (172) into 
(i) a second fuel fraction (hydrocarbon-rich component 180: Fig. 1) including the second component (alcohol-rich component) of the fuel stream and 
(ii) a solvent fraction (alcohol-rich component 177: Fig. 1).

But Pursifull does not explicitly and/or specifically meet the following limitations: 
(A) recycling the solvent fraction into the mixer to mix with the fuel stream to form the mixed stream.

However, regarding limitation (A), BAHAMMAM (Fig. 12) discloses a fuel/oil separation system similar like Pursifull above.

Further on, BAHAMMAM (Fig. 12) discloses the use of a line mixer or a separate mixing container (not shown) as a primary phase separation area 20 or enters a primary separation zone 868 prior to mixing. Solvent stream 870 comprises a recycle stream 874, 876 and supply all or a portion of the solvent stream 872, a mixture of the hydrocarbon and solvent to the one phase separation zone 868, wherein the phase separation occurs.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Pursifull incorporating a solvent fraction recycling step using a mixer as taught by BAHAMMAM to increase for solvent recovery while decreasing unnecessary product waste.

Regarding claim 2, Pursifull in view of BAHAMMAM disclose the method according to claim 1, and further on Pursifull also discloses:
in which the first fuel fraction (less volatile fraction 176: Fig. 1) has a different auto-ignition characteristic value ([0015, 0018-0021, 0023-0024, 0030, 0032-0033, 0058]) than the second fuel fraction (hydrocarbon-rich component 180: Fig. 1).

Regarding claim 3, Pursifull in view of BAHAMMAM disclose the method according to claim 1, and further on Pursifull also discloses:
in which mixing the fuel stream with a solvent (ethanol) comprises mixing the fuel stream with the solvent fraction ([0015, 0017, 0019, 0021]).

Regarding claim 4, Pursifull in view BAHAMMAM disclose the method according to claim 1, and further on Pursifull also discloses:
separating the mixed stream (fuel mixture 170: Fig. 1) on-board a vehicle during operation of the vehicle (Abstract, [0015]: “Fuel delivery process 100 can provide for the separation of an alcohol fuel component from an initial fuel mixture on-board the vehicle”).

Regarding claim 5, Pursifull in view of BAHAMMAM disclose the method according to claim 1, and further on Pursifull also discloses:
heating the mixed stream (170) ([0018]: “As indicated at 170, a liquid phase of the fuel mixture can be provided to an evaporation or vaporization stage as indicated at 130 to separate a higher volatility vapor fraction 172 (e.g. having a higher vapor pressure) from a lower volatility liquid fraction (e.g. having a lower vapor pressure) indicated at 174 or 176”); and 
in which separating the mixed stream (170) comprises separating the heated mixed stream ([0018]).

Regarding claim 6, Pursifull in view of BAHAMMAM disclose the method according to claim 5, and further on Pursifull also discloses:
heating the mixed stream (fuel mixture 170: Fig. 1) comprises heating the mixed stream by exchange with the first fuel fraction ([0018]).

Regarding claim 7, Pursifull in view of BAHAMMAM disclose the method according to claim 1, and further on Pursifull also discloses:
heating the mixed fraction (more volatile fraction 172: Fig. 1); and in which separating the mixed fraction (more volatile fraction 172: Fig. 1) comprises separating the heated mixed fraction (more volatile fraction 172: Fig. 1).

Regarding claim 8, Pursifull in view of BAHAMMAM disclose the method according to claim 7, and further on Pursifull also discloses:
heating the mixed fraction (more volatile fraction 172: Fig. 1) comprises heating the mixed fraction by exchange with the second fuel fraction (hydrocarbon-rich component 180: Fig. 1).

Regarding claim 9, Pursifull in view of BAHAMMAM disclose the method according to claim 1, and further on Pursifull also discloses:
controlling the separating of one or more of the mixed stream and the mixed fraction based on an operating characteristic of an engine of a vehicle (Controlling strategy as in Figs. 7-8 and [0050, 0064, 0072]: “the control system can monitor the usage rate of each fuel type (e.g. via changes in fuel storage amount and/or fuel injector pulse width and injection frequency) and can adjust the processing rate (e.g. evaporation, separation, and condensation) of the fuel mixture accordingly to ensure that a sufficient amount of each fuel component is available to the engine”).

Regarding claim 10, Pursifull in view of BAHAMMAM disclose the method according to claim 9, and further on Pursifull also discloses:
in which the operating characteristic of the engine comprises one or more of an engine load, an engine torque, and engine speed, a fuel vapor-liquid ratio, a fuel vapor lock index, a fuel drivability index, a fuel T90 or T95 property, a fuel lubricity, a fuel viscosity, and an engine speed-torque ratio ([0064] and Fig. 8).

Regarding claim 11, Pursifull in view of BAHAMMAM disclose the method according to claim 9, and further on Pursifull also discloses:
in which controlling the separating of one or more of the mixed stream and the mixed fraction comprises controlling the separating to provide fuel with a target auto-ignition characteristic value to the engine ([0015, 0018-0021, 0023-0024, 0030, 0032-0033, 0058]).

Regarding claim 12, Pursifull in view of BAHAMMAM disclose the method according to claim 9, and further on Pursifull also discloses:
in which controlling the separating of one or more of the mixed stream and the mixed fraction comprises controlling a flow rate of one or more of the mixed stream and the mixed fraction ([0029-0031]: “Fuel passage 270 can include a check valve 271 to reduce or inhibit the flow of fuel back into the fuel storage tank from evaporator 230” and “As one example, the rate of heat exchange between the heat source and the fuel mixture can be adjusted by varying the flow rate of a working fluid provided to evaporator 230 via passage 232”).

Regarding claim 13, Pursifull in view of BAHAMMAM disclose the method according to claim 9, and further on Pursifull also discloses:
in which controlling the separating of one or more of the mixed stream and the mixed fraction comprises controlling a temperature or a pressure ([0019, 0024, 0030, 0031]: “In each of condensation processes indicated at 150 and 160, the fuel vapor can be condensed to a liquid phase by increasing the temperature and/or pressure of the vapor.  Additionally, fuel mixture 110 can be provided directly to the engine in a liquid phase as indicated at 186” and “The temperature of the evaporator can be controlled by varying an operating parameter of the heat source (e.g. temperature or thermal energy power output) and/or the rate of heat transfer between the heat source and the fuel mixture in order to maintain the fuel mixture at a temperature that is less than a temperature where the heavier hydrocarbons contained in the fuel mixture are readily vaporized”) of the separating.

Regarding claim 14, Pursifull in view of BAHAMMAM disclose the method according to claim 1, and further on Pursifull also discloses:
storing one or more of the first fuel fraction and the second fuel fraction in a corresponding fuel tank housed on a vehicle ([0028-0030, 0032, 0044, 0048]).

Regarding claim 15, Pursifull in view of BAHAMMAM disclose the method according to claim 1, and further on Pursifull also discloses:
providing one or more of the first fuel fraction (less volatile fraction 176: Fig. 1) and the second fuel fraction (hydrocarbon-rich component 180: Fig. 1) to an engine (120) of a vehicle (As clearly shown in Fig. 1).

Regarding claim 16, Pursifull in view of BAHAMMAM disclose the method according to claim 1, and further on Pursifull also discloses:
storing one or more of the first fuel fraction and the second fuel fraction in a separation tank ([0028-0030, 0032, 0044, 0048]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747